Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Extends Contract With SGS Canada /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ Results of hydromet test work exceed expectations TORONTO, Aug. 16, 2010 /CNW/ - Starfield Resources Inc. (TSX: SRU) ("Starfield", "the Company") today announced that it has extended its contract with SGS Canada Inc. ("SGS"), located in Lakefield, Ontario, to continue development of an energy efficient and environmentally friendly hydrometallurgical technology for processing massive sulphides from the Company's Ferguson Lake project in Nunavut. Earlier in 2010, Starfield commissioned SGS to perfect the oxidation and hydrolysis circuits of the hydrometallurgical process on a continuous basis.
